Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 11/24/2020.  Claims 1, 8 & 15 have been amended. No other claims have been amended, added, or canceled.  Accordingly, claims 1, 3,-8, 10-15 & 17-20 are pending.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3,-8, 10-15 & 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US2015/0160029 A1) in view of Kim et al. (“Tactile Rendering of 3D Features on Touch Surfaces”).
Kobayashi discloses:
1: A computer-implemented method for tactile map-based navigation on a reconfigurable display surface, the method comprising:
receiving, by a system comprising one or more processors, an input destination for a user (see at least fig. 1- 16 and in particular fig. 3A, 4 and par. 8-22);
generating, by the system, a navigational route to the destination based on a current location of the user (see at least fig. 1- 16 and in particular fig. 3A, 4, 12, 14 & 16 and par. 8-22); and
transmitting, by the system, a control signal to the reconfigurable display surface to cause the reconfigurable display surface to render the navigational route on a map of a geographic area, wherein the rendering of the navigational route includes physically changing a topography of the reconfigurable display surface such that a first three-dimensional (3D) shape is formed on the map at a position of the current location and a second 3D shape is formed on the map at a position of the destination (see at least fig. 1- 16 and in particular fig. 3A, 4, 12, 14 & 16 and par. 8-22). 
However, Kobayashi does not appear to explicitly disclose wherein the configuration display surface comprises a plurality of movable grid cells and the physically changing a topology comprises altering a height or depth of one or more of the movable grid cells on the surface of the configurable display surface, and wherein transmission of the control signal further causes haptic feedback comprising a vibration to be provided to the user in response to a touch by the user of at least one of the first 3D shape or the second 3D shape. 
Nevertheless, Kim who is in the same field of endeavor discloses wherein the configuration display surface comprises a plurality of movable grid cells and the physically changing a wherein transmission of the control signal further causes haptic feedback comprising a vibration to be provided to the user in response to a touch by the user of at least one of the first 3D shape or the second 3D shape (see Kim at least fig. 1-9 and in particular fig. 1-2, 4-5 & 7-9 and “Electronic vibration, haptic rendering and use of 3D modeling in navigation and maps”).
One of ordinary skill in the art would have been motivated to combine Kim’s teachings of tactile rendering of 3D features on touch screens with those Kobayashi’s system in order to form a more user-friendly and overall safer system (i.e., by allowing yet another dimension of interaction with the GPS/navigation device). 
Motivation for combining Kobayashi with Kim not only comes from knowledge well known in the art, but also from Kim (see at least Abstract, Introduction and Explorations and applications).
As per claims 8 and 15 they list the same elements—mutatis mutandis—as those detailed in claim 1 above, and as such are rejected for the same reasoning and rationale as presented above with respect to claim 1.  
Both Kobayashi and Kim disclose claim 3: further comprising: transmitting a second control signal to the reconfigurable display surface to cause the reconfigurable display surface to position the first 3D shape closer to the position of the second 3D shape on the reconfigurable display surface as the current location of the user approaches the destination (see Kobayashi at least fig. 1- 16 and in particular fig. 3A, 4, 12, 14 & 16 and par. 8-22 and see Kim at least fig. 1-9 and in particular fig. 1-2, 4-5 & 7-9).  
Motivation for combining Kobayashi and Kim, in the instant claim, is the same as that in claims 1, 8 & 15 above. 
Both Kobayashi and Kim disclose claim 4: wherein the reconfigurable display surface is configured to announce a distance to the destination in response to receiving a touch by the user of the first 3D shape (see Kobayashi at least fig. 1- 16 and in particular fig. 3A, 4, 12, 14 & 16 and par. 8-22 and see Kim at least fig. 1-9 and in particular fig. 1-2, 4-5 & 7-9).  
Motivation for combining Kobayashi and Kim, in the instant claim, is the same as that in claims 1, 8 & 15 above.  
Both Kobayashi and Kim disclose claim 5: wherein the reconfigurable display surface is configured to announce at least one of a name of the destination or address of the destination in response to receiving a touch by the user of the second 3D shape (see Kobayashi at least fig. 1- 16 and in particular fig. 3A, 4, 12, 14 & 16 and par. 8-22 and see Kim at least fig. 1-9 and in particular fig. 1-2, 4-5 & 7-9).  
Motivation for combining Kobayashi and Kim, in the instant claim, is the same as that in claims 1, 8 & 15 above. 
Both Kobayashi and Kim disclose claim 6: wherein receiving the input destination includes receiving, by the system, a range of input destinations for the user, wherein the destination of the navigational route is a first destination of the range of input destinations, wherein the method further includes: transmitting a second control signal to the reconfigurable display surface to cause the reconfigurable display surface to render a third 3D shape on the map for each destination of the range of input destinations other than the first destination, and rendering a polyline on the map, wherein the polyline connects each destination in the range of input destinations; and changing the destination of the navigational route from the first destination to a second destination of the range of input destinations, wherein the second destination is selected in response to receiving a touch input by the user in which the user touches the first 3D shape for a period of time, wherein the reconfigurable display surface is configured to cycle, during the period of time, between destinations of the range of (see Kobayashi at least fig. 1- 16 and in particular fig. 3A, 4, 12, 14 & 16 and par. 8-22 and see Kim at least fig. 1-9 and in particular fig. 1-2, 4-5 & 7-9).  
Motivation for combining Kobayashi and Kim, in the instant claim, is the same as that in claims 1, 8 & 15 above. 
Both Kobayashi and Kim disclose claim 7: wherein the rendering of the navigational route further includes changing topography of the reconfigurable display surface such that a 3D line representation of the navigational route is formed on the map, wherein the method further includes:  POU820170046US01Page 32 of 38generating one or more alternate navigational routes to the destination based on the current location of the user; selecting an alternate navigational route of the one or more alternate navigational routes in response to receiving a touch by the user of the 3D line; and transmitting a second control signal to the reconfigurable display surface to cause the reconfigurable display surface to render the selected alternate navigational route (see Kobayashi at least fig. 1- 16 and in particular fig. 3A, 4, 12, 14 & 16 and par. 8-22 and see Kim at least fig. 1-9 and in particular fig. 1-2, 4-5 & 7-9).  
Motivation for combining Kobayashi and Kim, in the instant claim, is the same as that in claims 1, 8 & 15 above. 
As per claims 10- 14 and 17- 20 they list the same elements—mutatis mutandis—as those detailed in claims 3-7 above, and as such are rejected for the same reasoning and rationale as presented above with respect to claims 3- 7.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached from 9:00am-9:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MACEEH . ANWARI
Primary Examiner
Art Unit 3663


	
/MACEEH ANWARI/Primary Examiner, Art Unit 3663